UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6939



JOSHUA BERNARD JOHNS,

                                                Plaintiff - Appellant,

          versus


NANCY MATTHEW; M. LOVE; MR. TREND; SERGEANT
TUCKER; SERGEANT BARNETT; CAPTAIN HILL; E. B.
WALKER; MAJOR VAUGHN,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-342-AM)


Submitted:   August 15, 2002                 Decided:   August 26, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Bernard Johns, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joshua   Bernard   Johns   appeals   the   district   court’s   order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint for

failure to state a claim.       We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.           See Johns v.

Matthew, No. CA-02-342-AM (E.D. Va. May 30, 2002).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                   2